DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 17/064,012 filed 10/06/2020 by Sebastien Demont, Michael Roger Fournier, and Stephane Pierre-Jean Boirin.
Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over STRAUBEL (US 2009/0139781 A1) in view of HALSEY (US 2018/0358671 A1).
STRAUBEL teaches a battery assembly including batteries 1222 and substrates 1224 (paragraph 0206).  The batteries are part of a battery pack composed of battery modules (paragraph 0307).  The battery pack system has a tunable wire arranged between the cells and the collector plate (paragraph 0328).  Included is a clamshell member 28J that is configured to hold the cells 12J of the energy storage system (paragraph 0348).  Arranged on the clamshell member is a printed circuit board 26J, and a collector plate 30J is then attached to a top surface of the PCB 26J (paragraph 0348).  Formed on the PCB 26J is a switch 22J (paragraph 0349).  There is an electrical connection 32J between the cell and the switch and the PCB (paragraph 0348).  A second electrical connection 34J will be made from the opposite side of the switch and a surface of the collector plate 30J (paragraph 0348).  The connection 32J and 34J are made of an aluminum wire (paragraph 0348).  The clamshell housing has a plurality of orifices (paragraph 0329).  This clamshell then is taken to be the claimed isolating layer, and the orifices are taken to be the claimed blind hole.  The connection 32J then is taken to be the claimed wire bonding, and is electrically connected to the PCB 26J (paragraph 0348).  
STRAUBEL does not explicitly teach a plurality of cell tubes configured to accommodate the battery cells.  
HALSEY teaches a battery pack 12 (paragraph 0020).  The battery pack includes a vertical battery cell holders 30 formed in the body 22 (paragraph 0020).  A set of 
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the chassis 20 and body 22 which would include at least the tubular sleeves 46 as taught by HALSEY for the battery pack cooling system of STRAUBEL as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  Specifically STRAUBEL teaches the system which includes air holes integrated with the mounts so that air can blow directly into the spaces between the batteries (paragraph 0192) and HALSEY then teaches a similar system that enables for convectively air cooling of the battery body (paragraph 0036).  
With respect to claim 2.  STRAUBEL teaches the collector plate is attached to the surface of the PCB (paragraph 0348).  Each and every cell may be connected to the switch, which is connected to the collector plate, allowing for each and every cell to be individually removed or deactivated from the electrical system (paragraph 0349).  
With respect to claim 11.  STRAUBEL teaches the conductive plate comprises a plurality of holes (see Figure 49).  HALSEY then teaches the cell tubes structure as noted above is configured such that at cell breakdown, gases can be released from the battery cells through vents (paragraph 0039).  Exhausted gas via the flow of fluid 140 passing through the vertical passages provides for mixing any combustible gases with non-combustible gases (paragraph 0040).  Therefore the combination of STRAUBEL and HALSEY as noted above is taken to be permitting the combustion components from the plurality of cell tubes to pass through the holes.  
With respect to claim 12.  HALSEY teaches a phase change material located in the horizontal passages (paragraph 0037).  Such a phase change material is a wax, and is taken to be the claimed surface treatment (paragraph 0037 and figure 7).  
With respect to claims 13-14.  STRAUBEL teaches an energy storage system 10G for balancing batteries (paragraph 0307).  The system includes a predetermined number of modules or sheets 12G, a main control and logic PCB 14G (paragraph 0307).  Each sheet 12G is controlled by a watchdog computer such as the battery safety monitor 26G (paragraph 0309).  There are a plurality of other components used to monitor the battery, and a plurality of sensors (paragraph 0309).  There are battery monitoring boards 34G associated with each sheet 12G of the battery pack (paragraph 0310).  There is a self balancing methodology or algorithm for use in the battery pack (paragraph 0311).  
With respect to claims 15-16.  STRAUBEL teaches at least a first and second conductive plates that connect the terminals of the batteries (Figure 51 and paragraph 0328).  
With respect to claim 17.  STAUBEL does not explicitly teach that the plurality of cell tubes are configured to accommodate a total of between 4 and 32 battery cells.  However, one having ordinary skill in the art would be able to size the battery assembly as a matter of design choice (see MPEP 2144.04(VI)C).  
With respect to claim 18.  STRAUBEL teaches at least two columns and rows of cells (see Figures 4 and 12 for example) and therefore the amount of the cell tubes as combined with HALSEY would then similarly have that many cell tubes that would correspond to the cells.  
With respect to claim 20.  STRAUBEL teaches the batteries are coupled to a power source of an electric or hybrid vehicle, such as an electric motor of an automobile or a rocket (paragraph 02354).  A rocket then is taken to be a vehicle housing being configured to fly.  Similarly HALSEY teaches an aircraft with the on-board battery pack 12 (paragraph 0019).  As seen in Figure 7 air input as a flow of fluid such as cool air can be ducted into the battery pack (paragraph 0036 and 0046).  

Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STRAUBEL (US 2009/0139781 A1) in view of HALSEY (US 2018/0358671 A1) as applied to claim 1 above, and further in view of LANE (US 2014/0212695 A1).
Claim 3 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of STRAUBEL and HALSEY.  STRAUBEL teaches a printed circuit board 26J 
LANE teaches an interconnected array 100 of energy storage elements 105 (paragraph 0029).  The storage elements are held by clamshells, and a flexible circuit 120 overlays and connects the terminals of the energy storage elements (paragraph 0029).  The circuit board includes a patterning of conductive layer 125 to provide a desired electrical circuit (paragraph 0030).  Specifically the flexible printed circuit 120 includes a flexible conductive layer 125 sandwiched between insulating layers (paragraph 0029).  For example there is a flexible printed circuit 400 (paragraph 0034).  The manufacturing trade-offs for how thick to make the plating for the printed circuit (paragraph 0034).  A thicker plating provides better performance, but is more expensive (paragraph 0034).  In one example the conductive layer 125 is 0.035 mm thick, and the collector plate is 0.5 mm thick (paragraph 0035).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the printed circuit board of STAUBEL as taught by HALSEY, as this is a combination of known prior art elements in order to achieve predictable results.  Specifically it would be obvious to form the printed circuit layer, such as the patterned layer 125 to be formed to be thinner than the collector layer, as LANE teaches that this is beneficial in order to balance the cost of the patterning layer with the robustness of 
With respect to claims 4-5.  STRAUBEL teaches as seen in Figure 53 the wire bonding 32J connecting the battery cell 12J to the sensor 22J, and the wire bonding 34J connects the sensor 22J to the collector plate 30J (paragraph 0348 and Figure 53).  
With respect to claim 6.  STRAUBEL teaches the wire is made of aluminum (paragraph 0348).  
With respect to claim 7.  STRAUBEL teaches a switch 22J (paragraph 0348).  LANE then teaches the flexible printed circuit module includes communication lines communicating with energy storage element sensors 615, such as temperature or voltage sensors (paragraph 0044).  At the time the invention was filed one having ordinary skill in the art would have been motivated to provide a temperature or voltage sensor as taught by LANE for the PCM and battery module of STRAUBEL, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.
With respect to claim 8.  STRAUBEL teaches a switch 22J (paragraph 0348-0349).  
With respect to claim 9.  STRAUBEL teaches the sensor 22J is electrically connected to the cell 12J via the wire bonding 32J that extends through the hole in the clamshell member 28J (paragraph 0348 and Figure 53).  
With respect to claim 10.  LANE teaches a flexible circuit enables the components of the battery module board to be incorporated directly into an alternative flexible printed circuit interconnected module (paragraph 0044).  The module directly .  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over STRAUBEL (US 2009/0139781 A1) in view of HALSEY (US 2018/0358671 A1) as applied to claim 1 above, and further in view of SHIMIZU (US 2019/0221814 A1).
Claim 19 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of STRAUBEL and HALSEY.  HALSEY teaches the cell tubes as noted above, and may include at least the chassis 20 (paragraph 0036).  However, HALSEY does not explicitly teach that the chassis is made of aluminum, steel, or carbon.
SHIMIZU teaches a battery module that includes a cell holder for containing and holding the cells (paragraph 0030).  The cell holders 14 are configured to be made by aluminum (paragraph 0032).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to form the chassis of HALSY of aluminum as taught by SHIMIZU as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both HALSEY and SHIMIZU teaches similar battery cell holders, and then SHIMIZU teaches a known material to form the holders.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722